         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                Southern District of Georgia
                  TORREY COLEMAN; CHAD R.
                  WOFFORD; and DEVIN THOMAS,

                             Plaintiffs,                                           JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 320-014

                  WARDEN NATHAN BROOKS, et al.,

                            Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of March 19, 2020, the Report and Recommendation

                    of the Magistrate Judge is ADOPTED as the opinion of the Court. This case is DISMISSED

                    without prejudice, and civil action stands CLOSED.




            03/19/2020                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
